MEMORANDUM AND ORDER
BRIEANT, District Judge.
This lawsuit began on April 1,1982 in the New York Supreme Court, New York County, the same day on which the defendant Delalande, Inc. filed an action in this Court against the plaintiffs herein based upon claimed diversity of citizenship. Delalande, Inc. v. Fine, 545 F.Supp. 268. Delalande removed this action from the state court on April 20, 1982 pursuant to 28 U.S.C. § 1441(c).
By motion docketed May 5,1982, the Fine plaintiffs seek the remand of this action to the state court as improvidently removed, because Delalande, Inc. is a citizen of New York by reason of its principal place of business of this state.
For purposes of 18 U.S.C. § 1441, a corporation is deemed to be a citizen of the state wherein it has its principal place of business, and of the state of its incorporation. 28 U.S.C. § 1332(c).
For reasons discussed more fully in this Court’s Memorandum and Order of this date in the companion Delalande action, 545 F.Supp. 268, familiarity with which is assumed, this Court finds that Delalande has its principal place of business in New York. Accordingly, there is not complete diversity because at least eleven of the plaintiffs are also citizens of New York.
Plaintiffs’ motion to remand this action to the state court is granted.
Accordingly, it is unnecessary for this Court to consider the Fine plaintiffs’ motion for summary judgment, docketed April 23, 1982, and Delalande’s cross-motion for sum*276mary judgment, also docketed on that date, which are being held in abeyance by stipulation and Order of this Court dated May 6, 1982, pending the determination of the Fine motion to remand.
This action is remanded to the New York State Supreme Court, New York County.
So Ordered.